Citation Nr: 9935181	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to undiagnosed illness.

2.  Entitlement to service connection for chronic headaches 
due to undiagnosed illness.

3.  Entitlement to service connection for asthma due to 
aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from December 1990 to May 
1991.  He states that he served in the Persian Gulf War, and 
his DD Form 214, "Certificate of Release or Discharge from 
Active Duty," indicates that he received the Southeast Asia 
Service Medal.  Thus, the appellant is a Persian Gulf 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

This case was before the Board previously in June 1997 when 
it was remanded for additional development, including 
obtaining a more complete VA examination and additional 
medical records.  The requested development has been 
completed.


FINDINGS OF FACT

1.  A lung disorder has been diagnosed as asthma and 
mycobacterium bovis pneumonitis.

2.  Chronic headaches have been diagnosed as migraine 
headaches.

3.  The medical evidence of record does not currently 
establish that asthma was aggravated during service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a lung disorder due to 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  A claim for service connection for chronic headaches due 
to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

3.  The claim for service connection for asthma due to 
aggravation is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the appellant's claims file reveals a history of 
asthma, which he alleges worsened as a result of service in 
the Persian Gulf.

In January 1985 the appellant was treated for complaints of 
asthma and shortness of breath.  The examiner prescribed 
Alupent(tm) p.r.n.(as needed.)

At an April 1988 examination, the examiner noted that the 
appellant had had an episode of bronchospasm in January 1985, 
which had been treated with Alupent(tm).  The examiner added 
that the appellant had been diagnosed with asthma as a child 
and had used a Primatene(tm) inhaler as recently as ten years 
previously.

In December 1990 the appellant was treated for an upper 
respiratory infection with cold symptoms in December 1990, 
without any further complaint, symptomatology, or finding of 
respiratory symptoms during active duty.  At an April 1991 
service re-deployment medical examination, clinical 
evaluation of all of the appellant's systems was normal, 
except for spinal tenderness in the lumbar area.  The 
examiner noted that the appellant had experienced "[n]o 
problems on Desert Storm."

After release from active duty, the appellant received 
treatment for bronchitis in July 1991 at Sunhill Medical 
Center.

The appellant was treated for an asthma exacerbation in 
October 1992.  The appellant reported that he used a 
Proventil(tm) inhaler and that he had usually two to three 
attacks per year.

In November 1992 the appellant was treated for complaints of 
shortness of breath.  The examiner diagnosed pleurisy.

At an August 1993 examination, the examiner noted that the 
appellant had a history of experiencing occasional asthma 
attacks, which occurred usually less than once per year.

At a February 1994 VA examination, the appellant reported 
that he had been diagnosed with asthma as a child.  He stated 
that he used occasionally an inhaler.  He complained also of 
headaches.  He stated that the headaches began in the back of 
his neck and extended up over the back of his head.  The 
examiner diagnosed asthma, an unspecified lung condition with 
radiologic evidence of apical pleural thickening, and 
psychogenic headaches.

In a July 1994 statement, the appellant stated that he was 
diagnosed with bronchitis and bilateral infiltrates within 
two weeks of returning from service.  The appellant added 
that, since that time, he had had repeated occurrences.  He 
stated that he had been hospitalized for this condition.

At a December 1993 VA Persian Gulf registry examination, the 
appellant complained of dyspnea and headaches.  The appellant 
reported that he used a Proventil(tm) inhaler.  The examiner 
diagnosed asthma since childhood and headaches, which were 
questionable sinus headaches.  X-ray examination of the 
appellant's chest was normal.

At a July 1998 VA examination, the appellant complained of 
shortness of breath and chronic headaches.  The appellant 
reported that he had been diagnosed with asthma as a child.  
He reported a history of dyspnea on exertion at approximately 
one mile of walking.  He reported also a cough, productive of 
clear sputum, approximately twice per week.  The examiner 
noted that the appellant had been diagnosed in January 1998 
with mycobacterium bovis pneumonitis.  The examiner added 
that the appellant required an albuterol inhaler as needed. 
[p.r.n.]

The appellant's chest was clear to auscultation bilaterally.  
The examiner noted prominent end-expiratory wheezing with 
deep inspiration.

The examiner diagnosed asthma, chronic headaches, and 
transitional-cell carcinoma of the bladder with subsequent 
complicating mycobacterium pneumonitis.  The examiner stated 
that the appellant's asthma was diagnosed originally during 
his childhood.  The examiner added that the appellant's 
pulmonary symptoms were well-controlled with minimal 
intervention.  The appellant had normal lung function, as 
demonstrated by pulmonary function tests [PFTS].  The 
examiner stated that the appellant's pneumonitis was a 
complication of the treatment for the appellant's bladder 
carcinoma.

At a July 1998 VA neurology examination, the appellant 
complained of headaches.  The appellant stated that he 
noticed the headaches, in July 1991, approximately two months 
after he returned from the Persian Gulf War.  The appellant 
stated that the headaches occurred approximately once per 
week and consisted of throbbing, pulsating pain, which would 
begin unilaterally either on the left or right side or over 
the occipital area and then generalized to involve most of 
the head.  The appellant explained that the headaches varied 
in duration from three hours to four days.  He stated that 
the headaches were associated with nausea, photophobia, 
phonophobia, blurred vision, severe fatigue, and occasional 
right arm numbness.

The examiner diagnosed migraine headaches.  The examiner 
stated that he was unable to comment on whether the 
appellant's service in the Persian Gulf War had any bearing 
on him developing migraine headaches.  He stated that people 
of varying ages developed migraine headaches without any 
known cause or etiology.  The examiner explained that he had 
no means of knowing whether the appellant's service was 
related to the development of migraine headaches.


Analysis

1.  Undiagnosed Illness Claims

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995) (holding that a well-grounded 
claim requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two). 

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

With regard to the appellant's claims for service connection 
for a lung disorder and chronic headaches, both purportedly 
due to undiagnosed illness, it must be pointed out that the 
medical evidence clearly demonstrates that each of these 
problems has been attributed, by means of clinical findings, 
to specific diagnosed disorders.  In particular, the medical 
record shows that in July 1998 chronic headaches were 
diagnosed as migraine headaches and that lung disorders were 
diagnosed as asthma and mycobacterium bovis pneumonitis.

Inasmuch as diagnosed illnesses has been identified, with 
regard to the appellant's complaints of headaches and a lung 
disorder, the criteria for service connection for undiagnosed 
illnesses arising from Southwest Asia service as to these 
complaints cannot be satisfied.  It must be emphasized that 
the provisions of 38 C.F.R. § 3.317 (1999), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999).  As is evident from the above discussion, 
the appellant's disabilities, both have been attributed to, 
and have been diagnosed as, a specific disorder that can be 
classified as a "known clinical diagnosis."  It therefore 
follows that the disabilities for which the appellant is 
seeking service connection-chronic headaches due to an 
undiagnosed illness and a lung disorder due to undiagnosed 
illness-are not shown to exist, and cannot be said to be 
currently manifested.  Because these disorders do not exist, 
claims for service connection for these disorders are not 
well grounded.

When a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam); Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the appellant has not indicated 
that any such evidence is available.  The duty to assist a 
veteran in the development of any claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded; the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has in fact specifically held 
that, when a claim is not well grounded, VA cannot assist a 
claimant.  Morton v. West, 12 Vet. App. 477 (1999), req. for 
en banc consideration by a judge denied, No. 96-1517 (U.S. 
Vet. App. July 28, 1999) (per curiam).


2.  Asthma

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).

The Court has held that evidentiary assertions accompanying a 
claim for VA benefits must be accepted as true for purposes 
of determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

A veteran, who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered military service except 
for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (1998).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (1998).

Medical records indicate that the appellant was diagnosed 
with asthma during childhood.  He was treated for asthma in 
January 1985.  Therefore, the evidence establishes clearly 
and unmistakably that the appellant's asthma existed prior to 
his entry into service.  The presumption of soundness is 
rebutted.  The appellant has contended, however, that his 
preexisting asthma was aggravated by service during the Gulf 
War.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1999).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  The Court has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Although there is evidence that the appellant was treated for 
manifestations of asthma shortly after service, there is no 
competent evidence that the appellant's asthma increased in 
severity during service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for aggravation of 
asthma.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions have been carefully considered; however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to an increase in the severity of his 
asthma during service.  See Espiritu, 2 Vet. App. 492.  The 
appellant believes that his asthma was aggravated by his 
service during the Gulf War because he was treated for 
bronchitis and exacerbations of asthma shortly after service; 
however, he lacks the medical expertise to enter an opinion 
regarding aggravation of his asthma during service.  See id. 
at 494-95.  His assertions alone are not probative because 
lay persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  On the basis of the above findings, the Board can 
identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the January 1995 statement of the 
case.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for asthma due to aggravation as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

A claim of entitlement to service connection for a lung 
disorder due to undiagnosed illness is not well grounded, and 
is therefore denied.

A claim of entitlement to service connection for chronic 
headaches due to undiagnosed illness is not well grounded, 
and is therefore denied.

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for asthma due 
to aggravation is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


